AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON DECEMBER 31, 2009 REGISTRATION NOS. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] POST-EFFECTIVE AMENDMENT NO. 47 AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] POST-EFFECTIVE AMENDMENT NO. 42 THE AMERICAN INDEPENDENCE FUNDS TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) , MEZZANINE NEW YORK, NY 10017 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , MEZZANINE NEW YORK, NY 10017 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX): [X] IMMEDIATELY UPON FILING PURSUANT TO PARAGRAPH (b) [ ] ON (DATE) PURSUANT TO PARAGRAPH (b)(1) [ ] 60 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a)(1) [ ] ON (DATE) PURSUANT TO PARAGRAPH (A)(1) [ ] 75 DAYS AFTER FILING PURSUANT TO PARAGRAPH (a)(2) [ ] ON (DATE) PURSUANT TO PARAGRAPH (a)(2) OF RULE 485 IF APPROPRIATE, CHECK THE FOLLOWING BOX: [ ] THIS POST-EFFECTIVE AMENDMENT DESIGNATES A NEW EFFECTIVE DATE FOR A PREVIOUSLY FILED POST-EFFECTIVE AMENDMENT. American Independence Funds Trust Institutional Class Class A Class C (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) American Independence Stock Fund ISISX IFCSX ISFSX American Independence International Equity Fund IMSSX IIESX NA NA American Independence Short-Term Bond Fund ISBSX ISTSX ITBSX American Independence Intermediate Bond Fund IIISX IBFSX NA NA American Independence Kansas Tax-Exempt Bond Fund SEKSX IKSTX IKTEX American Independence International Bond Fund FFIFX FNIFX NA 30242R881 30242R659 NA American Independence U.S. Inflation-Indexed Fund FFIHX FNIHX FCIHX 30242R824 30242R642 American Independence Fusion Fund AFFSX AFFAX NA NA NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7) Financial Intermediary Compensation. FUND SUMMARY  STOCK FUND 2 FUND SUMMARY  INTERNATIONAL EQUITY FUND 8 FUND SUMMARY  SHORT-TERM BOND FUND 15 FUND SUMMARY  INTERMEDIATE BOND FUND 22 FUND SUMMARY  KANSAS TAX-EXEMPT BOND FUND 29 FUND SUMMARY  INTERNATIONAL BOND FUND 35 FUND SUMMARY  U.S. INFLATION-INDEXED FUND 42 FUND SUMMARY  FUSION FUND 49 MORE ABOUT THE FUNDS . 54 Additional Information About the Funds Investment Strategies . 54 Related Risks . 55 Fund Management 60 INVESTING WITH THE FUNDS . 65 Choosing a Class of Shares . 65 Opening an Account 69 Exchanging Shares . 70 Redeeming From Your Account 70 Other Shareholder Servicing Information . 72 Calculating Share Price . 75 Distribution and Service (12b-1) Fee Plan . 75 Dividends, Distributions and Taxes . 77 FINANCIAL HIGHLIGHTS . 78 SERVICE PROVIDERS . 79 NOTICE OF PRIVACY POLICY & PRACTICES . 80 ADDITIONAL INFORMATION 81 Stock Fund FUND SUMMARY  STOCK FUND Investment Objectives/Goals. The Funds investment objective is to provide investors with long-term capital appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Funds starting on page 52 of the Funds Prospectus. Institutional Class Shares Class A Shares Class C Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None 1.00% Redemption Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.00% 1.00% 1.00% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses 0.40% 0.40% 0.40% Acquired Fund Fees and Expenses 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.41% 1.66% 2.41% Fee Waivers and Expense Reimbursements -0.34% -0.34% -0.34% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 1.07% 1.32% 2.07% Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses to 1.06%, 1.31% and 2.06% of the Funds average net assets for Institutional Class Shares, Class A Shares and Class C Shares, respectively. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year 5 Year 10 Year Institutional Class Shares $109 $413 $739 $1,661 Class A Shares $702 $1,037 $1,395 $2,401 Class C Shares $313 $719 $1,255 $2,721 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year, the Stock Funds portfolio turnover rate was 242% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. The Funds Adviser uses a value oriented approach to selecting stocks by identifying stocks that it considers undervalued (i.e. priced less than its real worth). Under normal market conditions, the Fund intends to invest in the following manner: > At least 80% of its net assets, plus borrowings for investment purposes, in common and/or preferred stocks; > At least 65% of its total assets in such stocks issued by U.S. companies with large market capitalizations (over $5 billion) at the time of purchase and up to 35% of its total assets in companies with small- to mid-sized market capitalizations; and > May also invest in securities that are convertible into common stock and preferred stock. Main types of securities the Fund may hold: > Common stocks of companies traded on major stock exchanges > Preferred stocks > Convertible bonds rated investment grade or higher with a maturity between 1-30 years. > Short term money market securities Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Equity Market Risk. The price of equity securities may rise or fall because of changes in the broad market or changes in a companys financial condition, sometimes rapidly or unpredictably. When the value of the Funds securities goes down, your investment in the Fund decreases in value. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates.If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Style Risk . Growth stocks and value stocks tend to perform differently in different markets. Because the Fund invests primarily in value stocks, its performance may lag when growth stocks outperform value stocks. Mid- and Small-Cap Risk. Because midsized and small companies tend to have limited business lines, financial resources, and competitive advantages compared to larger companies, their stock prices tend to fluctuate more than those of larger companies, and may move in a different direction than the broader market. Shares of small companies in particular may be thinly traded, making them potentially less easy to buy or sell at a desired time or price. Rising interest rates and changes in key personnel may hurt small businesses more than large ones. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. More information about fund risks, including additional risk factors not discussed above, is included in More About The Funds starting on page 41 of this Prospectus. Past Performance. The bar chart and the table listed below give some indication of the risks of an investment in the Fund (and its predecessor) by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for the 1, 5 and 10 years compare with those of the Funds benchmark, the Russell 1000 Value Index. From January 21, 1997 through March 1, 2007 the Fund was managed by Barrow, Hanley, Mewhinney & Strauss, Inc. Of course, past performance (before and after taxes) does not indicate how the Fund will perform in the future. The returns in the bar chart below are for the Institutional Class and do not include s ales loads or account fees; if such amounts were reflected, returns would be less than those shown. Returns for Class A and Class C shares will differ because of differences in the expenses of each class. Updated performance figures are available on the Funds website at www.aifunds.com or by calling the Fund at 1-888-266-8787. Best quarter: 20.41% Q2 2003 Worst quarter: (22.26)% Q4 2008 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes 31.19% 5.41% 7.41% Return After Taxes on Distributions 31.03% 4.23% 6.50% Return After Taxes on Distribution and sale of shares 20.49% 4.48% 6.23% Class A Shares (Return Before Taxes) 23.04% 3.68% 6.29% Class C Shares (Return Before Taxes) 28.80% 5.08% 6.92% Russell 1000 Value Index (reflects no deduction for fees, expenses or taxes) 19.69% -0.25% 2.47% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns for Class A and Class C Shares, which are not shown, will vary from those shown for Institutional Class Shares. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC. Mr. Jeffrey A. Miller, Ms. Ariel Fromer, Ms. Tammy Dalton, and Mr. Eric M. Rubin are responsible for the day to day management of the Fund. Manager Name Primary Title Managed the Fund Since Jeffrey A. Miller Portfolio Manager Eric Rubin Portfolio Manager Ariel Fromer Vice President, Assistant Portfolio Manager Tammy Dalton Vice President of Research Purchase and Sale Information. Purchase minimums Institutional Class Shares Class A Shares Class C Shares Initial Purchase Subsequent Purchases How to purchase and redeem shares · Through Foreside Distribution Services, LP (the Distributor) · Through banks, brokers and other investment representatives · Purchases : by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling 1-888-266-8787). · Redemptions : by calling 1-888-266-8787 or by writing to the Fund at the address below. American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. International Equity Fund FUND SUMMARY  INTERNATIONAL EQUITY FUND Investment Objectives/Goals. The Funds goal is to provide investors with long-term capital appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Funds starting on page 52 of the Funds Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5.75% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.81% 0.81% Distribution and Service (12b-1) Fees None 0.50% Other Expenses 0.52% 0.52% Total Annual Fund Operating Expenses 1.33% 1.83% Fee Waivers and Expense Reimbursements -0.18% -0.18% Net Annual Fund Operation Expenses After Fee Waivers and Expense Reimbursements 1.15% 1.65% AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 1.15% and 1.65% of the Funds average net assets for the Institutional Class Shares and the Class A Shares, respectively. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year 5 Year 10 Year Institutional Class Shares $117 $404 $712 $1,586 Class A Shares $733 $1,101 $1,493 $2,586 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year, the International Equity Funds portfolio turnover rate was 186% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Ø Principal Strategies. The Fund seeks its objective by investing in equity securities of issuers based outside of the United States. The Fund will invest in both value and growth securities. which is otherwise known as core. Under normal market conditions, the Fund intends to invest in the following manner: > Primarily in the equity securities of companies located outside the U.S., including emerging markets; > At least 80% of its net assets in foreign securities, which means those securities issued by companies (1) whose principal securities trading markets are outside the U.S.; (2) that are linked to non-U.S. dollar currencies; or (3) that are organized under the laws of, or with principal office in, a country other than the U.S.; > No more than 20% of net assets in developing countries or emerging market securities; > Invest in securities denominated in the currencies of a variety of countries, as well as in securities denominated in multinational currencies such as the Euro; > May enter into currency hedges that may decrease or offset any losses from such fluctuations; > Invest in American Depository Receipts (ADRs), Global Depository Receipts (GDRs) and European Depository Receipts (EDRs) issued by sponsored or unsponsored facilities; > May invest in securities that are sold in private placement transactions between their issuers and their purchasers and that are neither listed on an exchange nor traded over-the counter; and May invest in obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities. Main types of securities the Fund may hold: > Common stocks of companies traded on major stock exchanges of countries outside the U.S. (both developed and emerging market countries) > American Depositary Receipts, Global Depositary Receipts, European Depositary Receipts > Short term money market securities > Obligations issues or guaranteed by the U.S. Government, its agencies or instrumentalities > Currency hedges Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Equity Market Risk. The price of equity securities may rise or fall because of changes in the broad market or changes in a companys financial condition, sometimes rapidly or unpredictably. When the value of the Funds securities goes down, your investment in the Fund decreases in value. Foreign Securities Risk. To the extent the Fund invests in depositary receipts, such investments are subject to additional risks including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets. Emerging Market Country Risk. Investments in a country that is still relatively underdeveloped involves exposure to economic structures that are generally less diverse and mature than in the U.S. and to political and legal systems which may be less stable. In the past, markets of developing countries have had more frequent and larger price changes than those of developed countries. Political Risk. A greater potential for revolts, and the taking of assets by governments exists when investing in securities of foreign countries. Government Bond Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Debt securities are subject to the risk that fixed income prices in general may lose value because of declines in the bond market. The prices of fixed income securities respond to a variety of economic factors, particularly interest rate changes, as well as to perceptions about the credit worthiness of both corporate and government issuers. Generally fixed income securities will decrease in value if interest rates rise and will increase in value if interest rates decline. Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. More information about fund risks, including additional risk factors not discussed above, is included in More About The Funds starting on page 41 of this Prospectus. Past Performance. The bar chart and the table listed below give some indication of the risks of an investment in the Fund (and its predecessor) by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for the 1, 5 and 10 years compare with those of the Funds benchmark, the Morgan Stanley Capital International Europe, Australasia and Far East (MSCI EAFE) Index. The Fund has been in existence since November 1, 1995 but until March 2, 2006, the Fund was organized as the International Multi Manager Stock Fund of the former American Independence Funds Trust. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. The returns in the bar chart below are for the Institutional Class and do not include s ales loads or account fees; if such amounts were reflected, returns would be less than those shown. Returns for Class A shares will differ because of differences in the expenses. Updated performance figures are available on the Funds website at www.aifunds.com or by calling the Fund at 1-888-266-8787. Best quarter: 22.28% Q2 2009 Worst quarter: (22.23)% Q3 2002 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes 23.57% 3.64% 3.74% Return After Taxes on Distributions 23.37% 2.27% 3.08% Return After Taxes on Distribution and sale of shares 15.58% 2.54% 2.92% Class A Shares (Return Before Taxes) 15.81% 1.89% 2.61% MSCI EAFE Index (reflects no deduction for fees, expenses or taxes) 31.78% 3.54% 1.17% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns for Class A Shares, which are not shown, will vary from those shown for Institutional Class Shares. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (AIFS or the Adviser). Sub-Adviser. Securities Global Investors, LLC (SGI) is located at 801 Montgomery Street, 2nd Floor, San Francisco, California 94133. . Manager Name Primary Title Managed the Fund Since David Whittall Portfolio Manager Scott Klimo Portfolio Manager Yon Perullo Portfolio and Risk Manager Purchase and Sale Information. Purchase minimums Institutional Class Shares Class A Shares Initial Purchase Subsequent Purchases How to purchase and redeem shares · Through Foreside Distribution Services, LP (the Distributor) · Through banks, brokers and other investment representatives · Purchases : by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling 1-888-266-8787). · Redemptions : by calling 1-888-266-8787 or by writing to the Fund at the address below. American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. Short-Term Bond Fund FUND SUMMARY  SHORT-TERM BOND FUND Investment Objectives/Goals. The Funds goal is to provide investors with as high a level of current income as is consistent with liquidity and safety of principal by investing primarily in investment-grade bonds with maturities of 1-3 years. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Funds starting on page 52 of the Funds Prospectus. Institutional Class Shares Class A Shares Class C Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 2.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None 1.00% Redemption Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40% 0.40% 0.40% Distribution and Service (12b-1) Fees None 0.50% 1.00% Other Expenses 0.24% 0.24% 0.24% Total Annual Fund Operating Expenses 0.64% 1.14% 1.64% Fee Waivers and Expense Reimbursements -0.19% -0.44% -0.19% Net Annual Fund Operation Expenses After Fee Waivers and Expense Reimbursements 0.45% 0.70% 1.45% Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 0.45%, 0.70% and 1.45% of the Funds average net assets for the Institutional Class Shares, Class A Shares and Class C Shares, respectively. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year 5 Year 10 Year Institutional Class Shares $46 $186 $338 $780 Class A Shares $345 $585 $844 $1,585 Class C Shares $251 $499 $874 $1,928 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year, the Short-Term Bond Funds portfolio turnover rate was 61% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > In high quality debt securities rated investment grade or higher at time of purchase; > At least 65% of total assets in U.S. dollar-denominated securities; > Maintain an average dollar weighted maturity between 1 and 3 years; > Limit the Funds duration to 2 years or less; > In derivatives for hedging and non-hedging purposes, such as to manage the effective duration of the Portfolio or as a substitute for direct investment; and > The Fund may invest more than 25% of its total assets in the Banking and Finance industry. For purposes of this limitation, the Banking and Finance industry is deemed to include securities of issuers engaged in banking or finance businesses, including issuers of asset-and mortgage-backed securities. Main types of securities the Fund may hold: > Asset-Backed Securities > Bank Obligations > Corporate Debt Instruments > Derivative Instruments (consisting of exchange-traded U.S. Government bond futures, options and interest rate swaps) > Foreign Debt Instruments > Mortgage-Backed Securities > Other Investment Companies > U.S. Government and Agency Securities Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates.If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. Prepayment Risk. Prepayment occurs when the issuer of a security can repay principal prior to the securitys maturity. Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. This risk could affect the total return of the Fund. Foreign Securities Risk. To the extent the Fund invests in depositary receipts, such investments are subject to additional risks including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets. Political Risk. A greater potential for revolts, and the taking of assets by governments exists when investing in securities of foreign countries. Government Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Investment Company Risk. The Fund may invest in closed-end funds and other investment companies ("Underlying Funds").As a result, your cost of investing in the Fund may be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in equities.You will indirectly bear fees and expenses charged by the underlying Funds in addition to the Funds direct fees and expenses. Derivatives Risk. Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Funds original investment. Many derivatives create leverage thereby causing the Fund to be more volatile than it would be if it had not used derivatives. Non-Diversified Fund Risk . The Fund is non-diversified under the 1940 Act and therefore is not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. More information about fund risks, including additional risk factors not discussed above, is included in More About The Funds starting on page 41 of this Prospectus. Past Performance. The bar chart and the table listed below give some indication of the risks of an investment in the Fund (and its predecessor) by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for the 1, 5 and 10 years compare with those of the Funds benchmark, the Merrill Lynch 1-3 Year U.S. Treasury Index. The Fund has been in existence since January 21, 1997, but until March 2, 2006, the Fund was organized as the UltraShort Bond Fund of the former American Independence Funds Trust. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. The returns in the bar chart below are for the Institutional Class and do not include s ales loads or account fees; if such amounts were reflected, returns would be less than those shown. Returns for Class A and Class C shares will differ because of differences in the expenses of each class. Updated performance figures are available on the Funds website at www.aifunds.com or by calling the Fund at 1-888-266-8787. The Funds 30-day yield may be obtained by calling 1-888-266-8787. Best quarter: 3.21% Q3 2001 Worst quarter: (1.58)% Q2 2008 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes 3.60% 3.24% 3.78% Return After Taxes on Distributions 2.76% 1.99% 2.42% Return After Taxes on Distribution and sale of shares 2.33% 2.03% 2.41% Class A Shares (Return Before Taxes) 1.08% 2.54% 3.37% Class C Shares (Return Before Taxes) 1.57% 2.28% 2.88% Merrill Lynch 1-3 Year U.S. Treasury Index (reflects no deduction for fees, expenses or taxes) 0.79% 4.03% 4.48% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns for Class A and Class C Shares, which are not shown, will vary from those shown for Institutional Class Shares. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC. Sub-Adviser. Fischer Francis Trees & Watts, Inc., located at 200 Park Street, New York, NY 10016, , serves as the Sub-Adviser to the Fund. . Manager Name Primary Title Managed the Fund Since Kenneth ODonnell Portfolio Manager Robert Campbell Portfolio Manager Purchase and Sale Information. Purchase minimums Institutional Class Shares Class A Shares Class C Shares Initial Purchase Subsequent Purchases How to purchase and redeem shares · Through Foreside Distribution Services, LP (the Distributor) · Through banks, brokers and other investment representatives · Purchases : by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling 1-888-266-8787). · Redemptions : by calling 1-888-266-8787 or by writing to the Fund at the address below. American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. Intermediate Bond Fund FUND SUMMARY  INTERMEDIATE BOND FUND Investment Objectives/Goals. The Funds goal is to provide investors with a competitive total return. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Funds starting on page 52 of the Funds Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40% 0.40% Distribution and Service (12b-1) Fees None 0.50% Other Expenses 0.43% 0.43% Total Annual Fund Operating Expenses 0.83% 1.33% Fee Waivers and Expense Reimbursements -0.18% -0.38% Net Annual Fund Operation Expenses After Fee Waivers and Expense Reimbursements 0.65% 0.95% AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 0.65% and 0.95% of the Funds average net assets for the Institutional Class Shares and Class A Shares, respectively. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year 5 Year 10 Year Institutional Class Shares $66 $247 $443 $1,009 Class A Shares $518 $793 $1,088 $1,927 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year, the Intermediate Bond Funds portfolio turnover rate was 426% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > In intermediate term investment-grade bonds, which are bonds rated Baa/BBB or better, as rated by Moodys Investors Services, Inc. or Standard & Poors Corporation; > At least 80% of the value of its net assets, plus the amount of any borrowings for investment purposes, in bonds; > Maintain an average dollar weighted maturity between 3 and 10 years; > Limit the Funds average duration to 5 years or less; > In derivatives for hedging and non-hedging purposes, such as to manage the effective duration of the Portfolio or as a substitute for direct investment; and > At least 65% of the Funds total assets invested in Bonds that are rated, at the time of purchase, within the three highest long-term or two highest short-term rating categories assigned by a nationally recognized statistical rating organization, such as Moodys Investors Service Inc. (Moodys), Standard & Poors Corporation (S&P), or Fitch Ratings Ltd. (Fitch), or which are unrated and determined by the Funds adviser to be of comparable quality. Main types of securities the Fund may hold: > U.S. Treasury Obligations > U.S. Government Agency Securities > Corporate Debt Securities > Mortgage-backed Securities > Derivative Securities (consisting of exchange-traded U.S. Government bond futures and options on interest rates or Government bonds) > Forward Commitment Transactions  U.S. Government Agency mortgage-backed to-be-announced (TBAs) securities Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates.If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. Prepayment Risk. Prepayment occurs when the issuer of a security can repay principal prior to the securitys maturity. Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. This risk could affect the total return of the Fund. Government Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Derivatives Risk. Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Funds original investment. Many derivatives create leverage thereby causing the Fund to be more volatile than it would be if it had not used derivatives. Forward Commitment Risk . The Fund may purchase or sell securities on a forward commitment basis. A forward commitment transaction is an agreement by a Fund to purchase or sell securities at a specified future date. When a Fund engages in these transactions, the Fund relies on the buyer or seller, as the case may be, to consummate the sale. Failure to do so may result in the Fund missing the opportunity to obtain a price or yield considered to be advantageous. As part of an investment strategy, the Fund may sell the forward commitment securities before the settlement date or enter into new commitments to extend the delivery date into the future. Such securities have the effect of leverage on the Funds and may contribute to volatility of a Funds net asset value and create a higher portfolio turnover rate. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. More information about fund risks, including additional risk factors not discussed above, is included in More About The Funds starting on page 41 of this Prospectus. Past Performance. The bar chart and the table listed below give some indication of the risks of an investment in the Fund (and its predecessor) by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for the 1, 5 and 10 years compare with those of the Funds benchmark, the Barclays Capital U.S. Aggregate Index. The Fund has been in existence since January 21, 1997, but until March 2, 2006, the Fund was organized as the Intermediate Bond Fund of the former American Independence Funds Trust. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. The returns in the bar chart below are for the Institutional Class and do not include s ales loads or account fees; if such amounts were reflected, returns would be less than those shown. Returns for Class A and Class C shares will differ because of differences in the expenses of each class Updated performance figures are available on the Funds website at www.aifunds.com or by calling the Fund at 1-888-266-8787. The Funds 30-day yield may be obtained by calling 1-888-266-8787. Best quarter: 5.33% Q4 2008 Worst quarter: (2.44)% Q2 2004 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes 8.09% 5.32% 6.07% Return After Taxes on Distributions 5.89% 3.64% 4.24% Return After Taxes on Distribution and sale of shares 5.30% 3.55% 4.12% Class A Shares (Return Before Taxes) 3.89% 4.29% 5.50% Barclays Capital U.S. Aggregate Index (reflects no deduction for fees, expenses or taxes) 5.93% 4.97% 6.33% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns for Class A Shares, which are not shown, will vary from those shown for Institutional Class Shares. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC. Sub-Adviser. Fischer Francis Trees & Watts, Inc., located at 200 Park Avenue, New York, NY 10166, serves as the Sub-Adviser to the Fund. . Manager Name Primary Title Managed the Fund Since David Marmon Portfolio Manager Robert Campbell Portfolio Manager Purchase and Sale Information. Purchase minimums Institutional Class Shares Class A Shares Initial Purchase Subsequent Purchases How to purchase and redeem shares · Through Foreside Distribution Services, LP (the Distributor) · Through banks, brokers and other investment representatives · Purchases : by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling 1-888-266-8787). · Redemptions : by calling 1-888-266-8787 or by writing to the Fund at the address below. American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. Kansas Tax-Exempt Bond Fund FUND SUMMARY  KANSAS TAX-EXEMPT BOND FUND Investment Objectives/Goals. The Funds goal is to preserve capital while producing current income for the investor that is exempt from both federal and Kansas state income taxes. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Funds starting on page 52 of the Funds Prospectus. Institutional Class Shares Class A Shares Class C Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25% None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None 1.00% Redemption Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.30% 0.30% 0.30% Distribution and Service (12b-1) Fees None 0.50% 1.00% Other Expenses 0.27% 0.27% 0.27% Total Annual Fund Operating Expenses 0.57% 1.07% 1.57% Fee Waivers and Expense Reimbursements -0.17% -0.27% -0.17% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 0.40% 0.80% 1.40% Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2011 in order to keep the Total Annual Fund Operating Expenses at 0.40%, 0.80% and 1.40% of the Funds average net assets for the Institutional Class Shares, Class A Shares and Class C Shares, respectively. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year 5 Year 10 Year Institutional Class Shares $41 $166 $301 $697 Class A Shares $503 $725 $965 $1,652 Class C Shares $246 $479 $839 $1,853 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year, the Kansas Tax-Exempt Bond Funds portfolio turnover rate was 14% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > In municipal bonds with maturities ranging from 1 to 20 years and which are rated, at time of purchase, investment grade; > Maintain a dollar weighted average portfolio maturity between 7 and 12 years; > At least 80% of its net assets, plus borrowings for investment purposes, in municipal bonds which produce interest that is exempt from federal income tax and, in the opinion of bond counsel of the issuer of Kansas obligations, is exempt from Kansas state income taxes; and > At least 80% of its net assets in securities the income from which is not subject to the alternative minimum tax. Main types of securities the Fund may hold: > Municipal Securities from the State of Kansas > Municipal Securities from other states > Short-Term Investments Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates.If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. State Specific Risk . State specific risk is the chance that the Fund, because it invests primarily in securities issued by Kansas and its municipalities, is more vulnerable to unfavorable developments in Kansas than funds that invest in municipal bonds of many different states. The Kansas economy is fairly diversified but still relies significantly on transportation equipment production, agriculture and food processing as well as oil & gas production/processing. Adverse conditions affecting these industries could have a disproportionate effect on Kansas municipal securities. In addition, the State of Kansas is experiencing financial stress and budgetary problems stemming from the current economic downturn. The strain on the States financial resources could impact the ability of the state and local issuers to meet their obligations. Prepayment Risk. Prepayment occurs when the issuer of a security can repay principal prior to the securitys maturity. Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. This risk could affect the total return of the Fund. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. More information about fund risks, including additional risk factors not discussed above, is included in More About The Funds starting on page 41 of this Prospectus. Past Performance. The bar chart and the table listed below give some indication of the risks of an investment in the Fund (and its predecessor) by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for the 1, 5 and 10 years compare with those of the Funds benchmark, the Barclays Capital 7-Year Municipal Index. The Fund has been in existence since December 10, 1990 when it was initially organized as the Kansas Tax Exempt Income Portfolio of the SEI Tax Exempt Trust until May 17, 1997, and from that date until March 2, 2006, the Fund was organized as the Kansas Tax Exempt Bond Fund of the former American Independence Funds Trust. Since November 2000, the Fund has been managed by its current manager. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. The returns in the bar chart below are for the Institutional Class and do not include s ales loads or account fees; if such amounts were reflected, returns would be less than those shown. Returns for Class A and Class C shares will differ because of differences in the expenses of each class. Updated performance figures are available on the Funds website at www.aifunds.com or by calling the Fund at 1-888-266-8787. The Funds 30-day yield may be obtained by calling 1-888-266-8787. Best quarter: 4.28% Q4 2000 Worst quarter: (1.65)% Q2 2004 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes 7.33% 3.80% 4.80% Return After Taxes on Distributions 7.33% 3.80% 4.80% Return After Taxes on Distribution and sale of shares 6.15% 3.82% 4.72% Class A Shares (Return Before Taxes) 2.29% 2.50% 3.92% Class C Shares (Return Before Taxes) 5.42% 2.75% 3.75% Barclays Capital 7-Year Municipal Index (reflects no deduction for fees, expenses or taxes) 7.61% 4.58% 5.59% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns for Class A and Class C Shares, which are not shown, will vary from those shown for Institutional Class Shares. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC. . Manager Name Primary Title Managed the Fund Since Robert Campbell Portfolio Manager Purchase and Sale Information. Purchase minimums Institutional Class Shares Class A Shares Class C Shares Initial Purchase Subsequent Purchases How to purchase and redeem shares · Through Foreside Distribution Services, LP (the Distributor) · Through banks, brokers and other investment representatives · Purchases : by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling 1-888-266-8787). · Redemptions : by calling 1-888-266-8787 or by writing to the Fund at the address below. American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. International Bond Fund FUND SUMMARY  INTERNATIONAL BOND FUND Investment Objectives/Goals. The Funds goal is to provide investors with as high a level of total return as may be consistent with the preservation of capital by principally investing directly or indirectly in fixed income securities and other financial instruments to gain exposure to issuers located primarily outside the United States. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Funds starting on page 52 of the Funds Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40% 0.40% Distribution and Service (12b-1) Fees None 0.50% Other Expenses 0.49% 0.49% Total Annual Fund Operating Expenses 0.89% 1.39% Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or absorb expenses of the Fund until March 1, 2013 to ensure that Total Annual Operating Expenses do not exceed 0.89% and 1.39% of the Funds average net assets for the Institutional Class Shares and Class A Shares, respectively. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year 5 Year 10 Year Institutional Class Shares $91 $284 $493 $1,096 Class A Shares $560 $846 $1,153 $2,023 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year, the International Bond Funds portfolio turnover rate was 73% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > Invest at least 80% of its net assets in debt securities with an average weighted maturity between 5 and 7 years; > Invest in debt securities and their related instruments of issuers from at least three different countries other than the United States; > At least 65% of the Fund's total assets will be invested in investments from jurisdictions outside the U.S., including emerging markets; > Not more than 20% of net assets in developing countries or emerging market securities; > Derivatives, such as options, futures, forward contracts and swap agreements, will be used for hedging and non-hedging purposes, such as to manage the effective duration of the Fund or as a substitute for direct investment, including to increase exposure to the global markets; > The Fund may invest more than 25% of its total assets in the Banking and Finance industry. For purposes of this limitation, the Banking and Finance industry is deemed to include securities of issuers engaged in banking or finance businesses, including issuers of asset- and mortgage-backed securities; > The Fund will seek to maintain an average Fund Quality rating of A- (A3), which is computed based on a weighted average of each securitys credit quality; and > The minimum credit rating for a security held by the Fund will be BB+ at the time of purchase; however,it is intended that a majority of the Fund be invested in securities rated A- or higher. Main types of securities the Fund may hold: > Asset-Backed Securities and Mortgage-Backed Securities > Bank Obligations > Corporate Debt Securities > Derivative Securities, including futures, options and forward contracts > Government Debt Instruments > Short-Term Investments Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates.If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. Prepayment Risk. Prepayment occurs when the issuer of a security can repay principal prior to the securitys maturity. Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment. In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. This risk could affect the total return of the Fund. Foreign Securities Risk. Such investments are subject to additional risks including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets. Political Risk. A greater potential for revolts, and the taking of assets by governments exists when investing in securities of foreign countries. Duration risk. Duration is a measure of the sensitivity of a security's price to changes in interest rates. The longer a security's duration, the more sensitive it will be to changes in interest rates. Similarly, a fund with a longer average fund duration will be more sensitive to changes in interest rates than a fund with a shorter average Fund duration. Government Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. Derivatives Risk. Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Funds original investment. Many derivatives create leverage thereby causing the Fund to be more volatile than it would be if it had not used derivatives. Non-Diversified Fund Risk . The Fund is non-diversified under the 1940 Act, and therefore is not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Concentration risk. A Fund that invests more than 25% of its total assets in the securities of issuers in any one industry is exposed to the risk that factors affecting that industry will have a greater effect on the Fund than they would if the Fund invested in a diversified number of unrelated industries. The International Bond Funds concentration risk is in the banking industry, which exposes the Fund to risks associated with the banking industry, such as interest rate and credit risks. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. More information about fund risks, including additional risk factors not discussed above, is included in More About The Funds starting on page 41 of this Prospectus. Past Performance. The bar chart and the table listed below give some indication of the risks of an investment in the Fund (and its predecessor) by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for the 1, 5 and 10 years compare with those of the Funds benchmark, the Barclays Capital Global Aggregate Index (ex-USD). The Fund has been in existence since May 9, 1996, but until November 21, 2008, the Fund was organized as the International Portfolio of the former FFTW Funds. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. The returns in the bar chart below are for the Institutional Class and do not include s ales loads or account fees; if such amounts were reflected, returns would be less than those shown. Returns for Class A and Class C shares will differ because of differences in the expenses of each class. Updated performance figures are available on the Funds website at www.aifunds.com or by calling the Fund at 1-888-266-8787. The Funds 30-day yield may be obtained by calling 1-888-266-8787. Best quarter: 13.95% Q2 2002 Worst quarter: (6.75)% Q1 2009 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years 10 Years Institutional Class Shares Return Before Taxes 6.08% 2.72% 5.95% Return After Taxes on Distributions 0.15% 0.12% 3.13% Return After Taxes on Distribution and sale of shares 4.34% 0.84% 3.42% Class A Shares (Return Before Taxes) 0.82% 1.33% 5.09% Barclays Capital Global Aggregate Index ex-USD (reflects no deduction for fees, expenses or taxes) 7.53% 4.25% 6.47% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns for Class A Shares, which are not shown, will vary from those shown for Institutional Class Shares. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC. Sub-Adviser. Fischer Francis Trees & Watts, Inc., located at 200 Park StreeAvenue, New York, NY 10166, , serves as the Sub-Adviser to the Fund. . Manager Name Primary Title Managed the Fund Since David J. Marmon Portfolio Manager Robert Campbell Portfolio Manager Purchase and Sale Information. Purchase minimums Institutional Class Shares Class A Shares Initial Purchase Subsequent Purchases How to purchase and redeem shares · Through Foreside Distribution Services, LP (the Distributor) · Through banks, brokers and other investment representatives · Purchases : by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling 1-888-266-8787). · Redemptions : by calling 1-888-266-8787 or by writing to the Fund at the address below. American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. U.S. Inflation-Indexed Fund FUND SUMMARY  U.S. INFLATION-INDEXED FUND Investment Objectives/Goals. The Funds goal is to provide investors with a high level of total return in excess of inflation as may be consistent with the preservation of capital. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Funds starting on page 52 of the Funds Prospectus. Institutional Class Shares Class A Shares Class C Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.25% None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None 1.00% Redemption Fee None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.40% 0.40% 0.40% Distribution and Service (12b-1) Fees None 0.25% 1.00% Other Expenses 0.33% 0.33% 0.33% Total Annual Fund Operating Expenses 0.73% 0.98% 1.73% Fee Waivers and Expense Reimbursements -0.41% -0.41% -0.41% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 0.32% 0.57% 1.32% Class C shares will be assessed a 1.00% CDSC if redeemed within one year of date of purchase. Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or absorb expenses of the Fund until March 1, 2013 to ensure that Total Annual Operating Expenses do not exceed 0.32%, 0.57% and 1.32% of the Funds average net assets for the Institutional Class Shares, Class A Shares and Class C Shares, respectively. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year 5 Year 10 Year Institutional Class Shares $33 $103 $278 $784 Class A Shares $481 $600 $822 $1,461 Class C Shares $238 $418 $817 $1,932 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year, the U.S. Inflation-Indexed Funds portfolio turnover rate was 189% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > At least 80% of the Fund's net assets (including borrowings for investment purposes) in inflation-indexed securities that are denominated in U.S. dollars and derivative instruments denominated in U.S. dollars whose returns are linked to the inflation rate; > Derivatives as a substitute for direct investment in inflation-indexed securities; and > Up to 20% of the Funds net assets (including borrowings for investment purposes) in foreign inflation-indexed securities (sovereign issues only) whose returns may be hedged into U.S. dollars, U.S. government and agency securities that are not indexed to inflation, and corporate bonds denominated in U.S. dollars or foreign currencies. Main types of securities the Fund may hold: > Inflation-Linked Securities > Derivative Securities (consisting of exchange-traded U.S. Government bond futures and options on interest rates or U.S. Government bonds) > Foreign sovereign inflation-indexed securities > Corporate Bonds Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates.If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. Duration risk. Duration is a measure of the sensitivity of a security's price to changes in interest rates. The longer a security's duration, the more sensitive it will be to changes in interest rates. Similarly, a fund with a longer average fund duration will be more sensitive to changes in interest rates than a fund with a shorter average Fund duration. Government Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Derivatives Risk. Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Funds original investment. Many derivatives create leverage thereby causing the Fund to be more volatile than it would be if it had not used derivatives. Non-Diversified Fund Risk . The Fund is non-diversified under the 1940 Act, and therefore is not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. More information about fund risks, including additional risk factors not discussed above, is included in More About The Funds starting on page 41 of this Prospectus. Past Performance. The bar chart and the table listed below give some indication of the risks of an investment in the Fund (and its predecessor) by showing changes in the Funds performance from year to year and by showing how the Funds average annual returns for the 1 year, 5 year and since inception period compare with those of the Funds benchmark, the Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index. The Fund has been in existence since January 2, 2001, but until May 8, 2008, the Fund was organized as the U.S. Inflation-Indexed Portfolio of the former FFTW Funds. Of course, past performance (before and after taxes) does not indicate how a Fund will perform in the future. The returns in the bar chart below are for the Institutional Class and do not include s ales loads or account fees; if such amounts were reflected, returns would be less than those shown. Returns for Class A and Class C shares will differ because of differences in the expenses of each class. Updated performance figures are available on the Funds website at www.aifunds.com or by calling the Fund at 1-888-266-8787. The Funds 30-day yield may be obtained by calling 1-888-266-8787. Best quarter: 7.88% Q3 2002 Worst quarter: (4.28)% Q3 2008 AVERAGE ANNUAL TOTAL RETURNS For the Period Ending December 31, 2009 1 Year 5 Years Since Inception (01/02/2001) Institutional Class Shares Return Before Taxes 11.07% 5.10% 7.23% Return After Taxes on Distributions 9.60% 3.45% 5.06% Return After Taxes on Distribution and sale of shares 7.50% 3.41% 4.96% Class A Shares (Return Before Taxes) 6.03% 3.99% 6.49% Class C Shares (Return Before Taxes) 4.58% 3.18% 5.68% Barclays Capital U.S. Treasury Inflation Notes Index (reflects no deduction for fees, expenses or taxes) 11.41% 4.63% 7.70% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. The after tax returns for Class A and Class C Shares, which are not shown, will vary from those shown for Institutional Class Shares. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC. Sub-Adviser. Fischer Francis Trees & Watts, Inc., located at 200 Park Street, New York, NY 10016, and serves as the Sub-Adviser to the Fund. . Manager Name Primary Title Managed the Fund Since Cedric Scholtes Portfolio Manager Robert Campbell Portfolio Manager Purchase and Sale Information. Purchase minimums Institutional Class Shares Class A Shares Class C Shares Initial Purchase Subsequent Purchases How to purchase and redeem shares · Through Foreside Distribution Services, LP (the Distributor) · Through banks, brokers and other investment representatives · Purchases : by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Funds website at www.aifunds.com or by calling 1-888-266-8787). · Redemptions : by calling 1-888-266-8787 or by writing to the Fund at the address below. American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. Fusion Fund FUND SUMMARY  FUSION FUND Investment Objectives/Goals. The Funds investment objective is long-term capital appreciation across a wide variety of market conditions, with the goal of providing longer term investors better returns with less volatility than the broad equity market averages across a full market cycle. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $100,000 in the Fund. More information about these and other discounts is available from your financial professional and in Investing With The Funds starting on page 52 of the Funds Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 2.25% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.40% 1.40% Distribution and Service (12b-1) Fees None 0.50% Other Expenses 2.55% 2.55% Acquired Fund Fees and Expenses 0.19% 0.19% Total Annual Fund Operating Expenses 4.14% 4.64% Fee Waivers and Expense Reimbursements -2.05% -2.05% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 2.09% 2.59% Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its fees and/or absorb expenses of the Fund until March 1, 2011 to ensure that Total Annual Operating Expenses do not exceed 1.90% and 2.40% of the Funds average net assets for the Institutional Class Shares and Class A Shares, respectively. The contractual expense limitation does not apply to Acquired Fund Fees and Expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Funds operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year Institutional Class Shares Class A Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. Since the Funds inception, the portfolio turnover rate has been approximately 400%. Principal Investment Strategies, Risks and Performance. Principal Strategies. Under normal market conditions, the Fund intends to invest in the following manner: > Equities and exchange-traded funds (ETFs) representing: both U.S. and overseas debt and equity securities; > Securities in both developed and emerging markets in Europe, the Far East, the Middle East, Africa, Australia, Latin America and North America; > Will hold long positions with an aggregate value of u p to 150% of its net assets and establish short positions with a market value of approximately 50% of its net assets; > U p to 30% of its net assets in U.S. Government zero-coupon bonds; and > Other investment companies. Main types of securities the Fund may hold: > Common stocks of companies traded on major stock exchanges > Fixed income securities > U.S. Government Zero Coupon Bonds > Short term money market securities > Exchange-traded funds (ETFs) and Other Investment Companies > Foreign securities > Futures Contracts, Swaps and Options Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the advisers expectations regarding particular securities or markets are not met. A summary of the principal risks of investing in the Fund can be found below. Equity Market Risk. The price of equity securities may rise or fall because of changes in the broad market or changes in a companys financial condition, sometimes rapidly or unpredictably. When the value of the Funds securities goes down, your investment in the Fund decreases in value. Interest Rate Risk . The Fund's share price and total return will vary in response to changes in interest rates.If rates increase, the value of the Fund's investments generally will decline, as will the value of your investment in the Fund. Credit Risk . The issuer of a fixed income security may not be able to make interest and principal payments when due.Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation, which could result in a loss to the Fund. Government Risk . The U.S. governments guarantee of ultimate payment of principal and timely payment of interest on certain U. S. government securities owned by the Fund does not imply that the Funds shares are guaranteed or that the price of the Funds shares will not fluctuate. Zero-Coupon Bond Risk . Zero-coupon securities make no periodic interest payments, but are sold at a deep discount from their face value. The discount varies depending on the time remaining until maturity, as well as market interest rates, liquidity of the security, and the issuers perceived credit quality. If the issuer defaults, the holder may not receive any return on its investment. Because zero-coupon securities bear no interest and compound semiannually at the rate fixed at the time of issuance, their value generally is more volatile than the value of other fixed-income securities. ETF and Investment Company Risk. The Fund may invest in ETFs, closed-end funds and other investment companies ("Underlying Funds").As a result, your cost of investing in the Fund may be higher than the cost of investing directly in Underlying Fund shares and may be higher than other mutual funds that invest directly in equities.You will indirectly bear fees and expenses charged by the underlying Funds in addition to the Funds direct fees and expenses. Foreign Securities Risk. To the extent the Fund invests in depositary receipts, such investments are subject to additional risks including political and economic risks, greater volatility, currency fluctuations, higher transaction costs, delayed settlement, possible foreign controls on investment, and less stringent investor protection and disclosure standards of foreign markets. Non-Diversified Fund Risk . The Fund is non-diversified under the 1940 Act, and therefore is not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Funds overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Short Selling Risk .The Fund will incur a loss as a result of a short sale if the price of the security sold short increases in value between the date of the short sale and the date on which the Fund purchases the security to replace the borrowed security. In addition, a lender may request, or market conditions may dictate, that securities sold short be returned to the lender on short notice, and the Fund may have to buy the securities sold short at an unfavorable price. The Funds losses are potentially unlimited in a short sale transaction. Short sales are speculative transactions and involve special risks, including greater reliance on the advisers ability to accurately anticipate the future value of a security. Furthermore, taking short positions in securities results in a form of leverage which may cause the Fund to be more volatile. Derivatives Risk. Derivatives may be riskier than other types of investments because they may be more sensitive to changes in economic or market conditions than other types of investments and could result in losses that significantly exceed the Funds original investment. Many derivatives create leverage thereby causing the Fund to be more volatile than it would be if it had not used derivatives. High Portfolio Turnover Rate Risk . High portfolio turnover rates could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%) and could increase brokerage commission costs. Investments in the Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank and are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. You could lose money by investing in the Fund. More information about fund risks, including additional risk factors not discussed above, is included in “More About The Funds” starting on page 41 of this Prospectus. Past Performance. The Fund has not been in operation for a full calendar year as of the date of this prospectus, and, therefore, has no reportable performance history. Once the Fund has operated for at least one calendar year, a bar chart and performance table will be included in the prospectus to show the performance of the Fund. An appropriate broad-based index also will be included in the performance table. Although past performance of a Fund is no guarantee of how it will perform in the future, historical performance may give you some indication of the risks of investing in the Fund. The returns for Class A and Institutional Class will differ because of differences in expenses of each class. Portfolio Management. Investment Adviser. The investment adviser for the Fund is American Independence Financial Services, LLC (“AIFS” or the “Adviser”). Sub-Adviser. Holmgren Capital Management, LLC serves as the Sub-Adviser to the Fund. Manager Name Primary Title Managed the Fund Since John Holmgren Chief Investment Officer Michael Holmgren Portfolio Manager Purchase and Sale Information. Purchase minimums Institutional Class Shares Class A Shares Initial Purchase Subsequent Purchases How to purchase and redeem shares · Through Foreside Distribution Services, LP (the “Distributor”) · Through banks, brokers and other investment representatives · Purchases: by completing an application and sending a check to the Fund at the address below (an application can be obtained through the Fund’s website at www.aifunds.com or by calling 1-888-266-8787). · Redemptions: by calling 1-888-266-8787 or by writing to the Fund at the address below. American Independence Funds P.O. Box 8045 Boston, MA 02266-8045 Tax Information. The Fund intends to make distributions that may be taxed as ordinary income or capital gains, except when your investment is in an IRA, 401(k) plan or other tax-advantaged investment plan. Financial Intermediary Compensation. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. MORE ABOUT THE FUNDS Additional Information About the Funds’ Investment Strategies. The investment objective, principal strategy and primary risks of each Fund are discussed individually above. Additional information on principal strategies can be found below and details on the various types of investments can be found in the SAIs. Investment Objective. Each Fund’s investment objective is “fundamental,” which means that it may be changed only with the approval of Fund shareholders. 80% Policy. Each Fund, except for the Fusion Fund, has a policy of investing at least 80% of its assets in securities that are consistent with the Fund’s name. If a Fund changes this policy, a notice will be sent to shareholders at least 60days in advance of the change and this prospectus will be supplemented. Temporary Defensive Policy. Under adverse market conditions, each Fund may, for temporary defensive purposes, invest up to 100% of its assets in cash or cash equivalents, including investment grade short-term obligations. To the extent that a Fund invokes this strategy, its ability to achieve its investment objective may be affected adversely. Stock Fund. The Fund’s Sub Adviser uses a value oriented approach to selecting stocks by identifying stocks that it considers undervalued (i.e. priced less than its real worth). The Fund’s sub adviser also considers the company’s soundness and earnings prospects. If the Fund’s Sub Adviser determines a company may no longer benefit from the current market and economic environment and shows declining fundamentals, it will eliminate the Fund’s holding of the company’s stock. International Equity Fund. Most of the purchases and sales made by the Fund will be made in the primary trading market for the particular security. The primary market is usually in the country in which the issuer has its main office. The Fund generally follows a multi-capitalization approach focusing on mid to large-capitalization companies, but the Fund may also invest in smaller, emerging growth companies. Short-Term Bond Fund. The Fund invests primarily in high quality debt securities. The portfolio manager may use interest rate hedging as a stabilizing technique. The performance objective of the Fund is to outperform an index that the portfolio manager believes is an appropriate benchmark for the Fund. The current index is the Merrill Lynch U.S. Treasuries 1-3 Years Index. Although the value of the Fund’s shares will fluctuate, under normal market conditions the Fund’s adviser will seek to manage the magnitude of fluctuation by limiting the Fund’s duration to 2 years or less. Duration measures the price sensitivity of a fixed-income security to changes in interest rates. The longer a security’s duration, the more sensitive it will be to changes in interest rates. Similarly, a fund with longer average portfolio duration will be more sensitive to changes in interest rates than a fund with shorter average portfolio duration. By way of example, the price of a bond fund with duration of five years would be expected to fall approximately 5% if interest rates rose by one percentage point. Intermediate Bond Fund. The Fund’s overall investment philosophy emphasizes a fundamental approach to managing fixed income assets with a goal of providing investors with a competitive total return. The strategies employ a top-down, macroeconomic approach to determine the portfolio’s positioning on the yield curve, duration, maturity, and sector allocation. The Fund then initiates a process of security analysis based on several factors including but not limited to economic trends, inflation, and fiscal policy. The strategy seeks to outperform the Barclays U.S. Aggregate Bond index. Kansas Tax-Exempt Bond Fund. The Fund invests primarily in municipal bonds with maturities ranging from 1 to 20 years. It is the intent of the Adviser to maintain a dollar weighted average portfolio maturity between 7 and 12 years. The Fund will not purchase securities which are rated, at the time of purchase, below ‘‘Baa’’ by a Nationally Recognized Statistical Rating Organization (‘‘NRSRO’’).* The Fund is managed to provide an attractive yield from municipal bonds that have strong credit qualities. Municipalities with these strong credit qualities are more likely to offer a reliable stream of payments. The Fund’s adviser may sell a security if its fundamental qualities deteriorate or to take advantage of more attractive yield opportunities. International Bond Fund. The Fund’s investment philosophy emphasizes a fundamental approach to managing fixed income assets with a goal of delivering consistent investment returns. The strategies employ a top-down, macroeconomic approach to determine the Fund’s positioning on the yield curve, duration, maturity, and sector allocation. The Fund then initiates a process of security analysis based on several factors including, but not limited to, economic trends, inflation, and fiscal policy. This strategy seeks to outperform the Barclays Global Aggregate Index (ex-USD) before deducting for Fund expenses. Although the value of the Fund’s shares will fluctuate, under normal market conditions, the Fund’s adviser will seek to manage the magnitude of fluctuation by limiting the Fund’s duration. The sub-adviser uses government bonds and interest rate and government bond futures to try to limit significant fluctuations in the Fund’s portfolio exposure to interest rate risk (duration). As ofJanuary 31, 2010the average weighted duration of the Barclays Global Aggregate Bond Index (ex USD) was 5.87 years. The Fund’s weighted average duration generally will not differ from the weighted average duration of the Barclays Global Aggregate Bond Index (ex-USD) by more than 2 years. Duration measures the price sensitivity of a fixed-income security to changes in interest rates. U.S. Inflation-Indexed Fund. The Fund’s investment philosophy emphasizes a fundamental approach to managing fixed income assets with a goal of delivering consistent investment returns. The strategies employ a top-down, macroeconomic approach to determine the Fund’s positioning on the yield curve, duration, maturity, and sector allocation. The Fund then initiates a process of security analysis based on several factors including, but not limited to, economic trends, inflation, and fiscal policy. This strategy seeks to outperform the Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index before deducting for fund expenses. Although the value of the Fund’s shares will fluctuate, under normal market conditions, the Fund’s adviser will seek to manage the magnitude of fluctuation by limiting the Fund’s duration. The Fund’s U.S. dollar-weighted average real duration generally will not differ from the weighted average duration of the Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index by more than 2 years. As ofJanuary 31, 2010,the average weighted duration of the Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index was7.46 years. Duration measures the price sensitivity of a fixed-income security to changes in interest rates. Fusion Fund. To achieve its investment objective, the Fund applies proprietary quantitative and trading methodologies to invest in equities and exchange-traded funds (“ETFs”) representing: both U.S. and overseas debt and equity securities. The Fund will only invest in debt securities of U.S. and foreign government and government secured bonds. ETFs typically are open-end investment companies which track securities indices or baskets of securities. The expenses associated with investing in ETFs are typically lower than the expenses associated with investing in all of the underlying securities which comprise the indices that the ETFs track. The Fund’s assets may be allocated among the different types of ETFs at the Adviser’s discretion. Management considers the primary benchmark of the Fund to be the Consumers Price Index * (CPI). As of October 2009, the CPI was -0.20% for the trailing 12 months. The S&P 500 is presented as a benchmark in compliance with SEC regulations. Related Risks. The main risks associated with investing in the Funds are summarized in “Principal Investment Strategies, Risks and Performance” section at the front of this prospectus under “Fund Summary” for each Fund. A summary matrix of risks by each fund is provided below. Following the risk matrix, you will find more detailed descriptions of these risks. Description of Risk Stock Inter-national Equity Short-Term Bond Inter- mediate Bond Kansas Tax-Exempt Bond Inter- national Bond U.S. Inflation-Indexed Fusion Banking Industry Risk x X Bond Market Risk x x x X X x x Concentration Risk x X X Credit Risk x x X X x Currency Risk x X x Derivatives Risk x x X x x Duration Risk x X x Emerging Markets Risk x X x ETF and Regulated Investment Company Risk x Foreign Investment Risks x X x x High Portfolio Turnover Risk x x Interest Rate Risk X x X x x Leveraging Risk x x Liquidity Risk x x Management Risk x x X x X x x x Non-Diversification Risk X x x x Prepayment Risk X x X x x Quantitative Investment Strategy Risk x Recent Market Event Risk x x X x X x x x Repurchase Agreement Risk x x x x x x x x Securities Lending Risk x x x x x x x x Short-Sale Risk x Small- and Medium-Sized Companies Risk x x State Specific Risk x Stock Market Risk x x x Tax Risk x U.S. Government Obligations Risk x x x x Zero Coupon Bond Risk x * The Consumer Price Index (CPI) is a measure of the average change in prices over time of goods and services purchased by households. The CPI is based on prices of food, clothing, shelter, and fuels, transportation fares, charges for doctors' and dentists' services, drugs, and other goods and services that people buy for day-to-day living. The CPI will be used as a secondary benchmark. Banking Industry Risk. Investing in bank obligations exposes a Fund to risks associated with the banking industry, such as interest rate and credit risks. Bond Market Risk. Some of the securities or other investment companies in which the Fund may invest are invested in a broad range of bonds or fixed-income securities. To the extent that a security or other investment company is so invested, the return on, and value of, an investment will fluctuate with changes in interest rates. Typically, when interest rates rise, the fixed-income security’s market value declines (interest-rate risk). Conversely, when interests rates decline, the market value of a fixed-income security rises. A fixed-income security’s value can also be affected by changes in the security’s credit quality rating or its issuer’s financial condition (credit quality risk). This means that the underlying company may experience unanticipated financial problems causing it to be unable to meet its payment obligations. Other factors may affect the market price and yield of fixed-income securities, including investor demand, changes in the financial condition of issuers of securities, government fiscal policy and domestic or worldwide economic conditions. Concentration risk. A Fund that invests more than 25% of its total assets in the securities of issuers in any one industry is exposed to the risk that factors affecting that industry will have a greater effect on the Fund than they would if the Fund invested in a diversified number of unrelated industries. Credit risk. Debt securities are subject to credit risk. Credit risk is the possibility that an issuer will fail to make timely payments of interest or principal, or go bankrupt. In addition, lower rated securities have higher risk characteristics and changes in economic conditions are more likely to cause issuers of these securities to be unable to make payments and thus default. The lower the ratings of such debt securities, the greater their credit risk. Currency Risk. Fluctuations in exchange rates between the U.S. dollar and foreign currencies may negatively affect an investment. When synthetic and cross -hedges are used, the net exposure of a Fund to any one currency may be different from that of its total assets denominated in such currency. Derivatives risk. Derivatives are subject to the risk of changes in the market price of the security, credit risk with respect to the counterparty to the derivative instrument, and the risk of loss due to changes in interest rates. The use of certain derivatives, including futures contracts, may also have a leveraging effect, which may increase the volatility of the Fund. The use of derivatives may reduce returns for the Fund. Duration Risk: Duration is a measure of the sensitivity of a security's price to changes in interest rates. The longer a security's duration, the more sensitive it will be to changes in interest rates. Similarly, a fund with a longer average Fund duration will be more sensitive to changes in interest rates than a fund with a shorter average Fund duration. By way of example, the price of a bond fund with duration of five years would be expected to fall approximately 5% if interest rates rose by one percentage point. Emerging Markets Risk. The securities in which the Fund invests may invest in foreign securities that may include securities of companies located in developing or emerging markets, which entail additional risks, including: less social, political and economic stability; smaller securities markets and lower trading volume, which may result in less liquidity and greater price volatility; national policies that may restrict an securities investment opportunities, including restrictions on investments in issuers or industries, or expropriation or confiscation of assets or property; and less developed legal structures governing private or foreign investment. ETF and Investment Company Risk. The Fund may invest in shares of other investment companies. Share­holders bear both their proportionate share of the Fund’s expenses and similar expenses of the underlying invest­ment company when the Fund invests in shares of another investment company. The price movement of an ETF may not track the underlying index and may result in a loss. If the Fund invests in closed-end investment com­panies, it may incur added expenses such as additional management fees and trading costs. ETFs are intended to provide investment results that, before expenses, generally correspond to the price and yield performance of the corresponding market index, and the value of their shares should, under normal circumstances, closely track the value of the index’s underlying component stocks. ETFs generally do not buy or sell securities, except to the extent necessary to conform their portfolios to the corresponding index. Because an ETF has operating expenses and transaction costs, while a market index does not, ETFs that track particular indices typically will be unable to match the performance of the index exactly. Investment in the Fund should be made with the understanding that the ETFs in which the Fund invests will not be able to replicate exactly the performance of the indices they track because the total return generated by the securities will be reduced by transaction costs incurred in adjusting the actual balance of the securities and other ETF expenses, whereas such transaction costs and expenses are not included in the calculation of the total returns of the indices. Certain securities comprising the indices tracked by the ETFs may, from time to time, temporarily be unavailable. Foreign Securities Risks. Investments in foreign securities involve certain inherent risks, including the following: Foreign Investment. A fund that invests in foreign securities is subject to risks such as fluctuation in currency exchange rates, market illiquidity, price volatility, high trading costs, difficulties in settlement, regulations on stock exchanges, limits on foreign ownership, less stringent accounting, reporting and disclosure requirements, limited legal recourse and other considerations. In the past, equity and debt instruments of foreign markets have had more frequent and larger price changes than those of U.S. markets. The willingness and ability of sovereign issuers to pay principal and interest on government securities depends on various economic factors, including the issuers’ balance of payments, overall debt level, and cash flow from tax or other revenues. Political and Economic Factors. Individual foreign economies of certain countries may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position. The internal politics of certain foreign countries may not be as stable as those of the U.S. Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies. Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest. The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners. Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Currency Fluctuations. The Fund may invest in securities denominated in foreign currencies. Accordingly, a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of the securities’ assets denominated in that currency. Such changes will also affect the securities’ income. The value of the securities’ assets may also be affected significantly by currency restrictions and exchange control regulations enacted from time to time. High Portfolio Turnover Rate Risk. High portfolio turnover rates could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income rates (currently as high as 35%) and could increase brokerage commission costs. To the extent that the Fund experiences an increase in brokerage commissions due to a higher turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund. Rapid portfolio turnover also exposes shareholders to a higher current realization of short-term capital gains taxed at ordinary income rates. Interest Rate Risk. Debt securities are subject to the risk that the market value will decline because of rising interest rates. A rise in interest rates generally means a fall in bond prices and, in turn, a fall in the value of your investment. Debt securities with longer durations tend to be more sensitive to changes in interest rates, usually making them more volatile than debt securities with shorter durations. Leveraging Risks. Leverage involves special risks. There is no assurance that a Fund will leverage its portfolio or, if it does, that a Fund’s leveraging strategy will be successful. The Fund may be more volatile than if the Fund had not been lever­aged because the leverage tends to exaggerate any effect of the increase or decrease in the value of the Fund’s portfolio securities. The Fund cannot assure you that the use of leverage will result in a higher return on your investment, and using leverage could result in a net loss on your investment. Registered investment compa­nies such as the Fund are limited in their ability to engage in short selling and derivative transactions and are required to identify and earmark assets to provide asset coverage for short positions and derivative transactions. The Fund’s transactions in futures contracts, swaps and other derivatives could also affect the amount, timing and character of distributions to shareholders which may result in the Fund realizing more short-term capital gain and ordinary income subject to tax at ordinary income tax rates than it would if it did not engage in such trans­actions, which may adversely impact the Fund’s after-tax returns. Liquidity Risk. Certain securities may be difficult or impossible to sell at favorable prices within the desired time frame. Management Risk. The ability of the Fund to meet its investment objective is directly related to the sub-adviser’s investment strategies for the Fund. The value of your investment in the Fund may vary with the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities. If the Adviser’s investment strategies do not produce the expected results, your investment could be diminished or even lost. Non-Diversified Fund Risk. The Fund is “non-diversified” and therefore not required to meet certain diversification requirements under federal laws. The Fund may invest a greater percentage of its assets in the securities of an issuer. However, a decline in the value of a single investment could cause the Fund’s overall value to decline to a greater degree than if the Fund held a more diversified portfolio. Prepayment Risk. A Fund that invests in mortgage-backed and other asset-backed securities is exposed to the risk that such securities may repay principal either faster or slower than expected.
